Citation Nr: 0829190	
Decision Date: 08/27/08    Archive Date: 09/04/08

DOCKET NO.  04-29 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
a mechanical low back disability. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty from May 1995 to June 1998.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2003 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) which granted 
service connection for a mechanical low back disability, 
evaluated as 10 percent disabling effective September 20, 
2002.  In August 2007, the Board remanded for further 
development.  


FINDING OF FACT

Since September 20, 2002, the veteran's mechanical low back 
disability has been manifested by no more than slight 
limitation of motion of the thoracolumbar spine.  It has not 
been productive of any incapacitating episodes within the 
past 12 months.  Neurological manifestations associated with 
the service-connected low back disability have not been 
shown.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent 
for a mechanical low back disability have not been met since 
September 20, 2002, the effective date of service connection.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 
4.40, 4.45, 4.71a, Diagnostic Codes (DCs) 5292, 5293, 5295 
(2002 and 2003), 5237, 5243 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In correspondence dated in November 2002, September 2003, and 
January 2005, the RO satisfied its duty to notify the veteran 
under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b) (2007).  Specifically, the RO notified the veteran 
of: information and evidence necessary to substantiate the 
claim; information and evidence that VA would seek to 
provide; and information and evidence that the veteran was 
expected to provide.  In light of the Board's denial of the 
veteran's claim, no effective date will be assigned, so there 
can be no possibility of any prejudice to her under the 
holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

This appeal arises from the veteran's disagreement with the 
initial evaluation following the grant of service connection 
for a mechanical low back disability.  Courts have held that 
once service connection is granted the claim is 
substantiated, additional notice is not required, and any 
defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007). 

As to VA's duty to assist, VA has associated with the claims 
folder the veteran's private and VA treatment records, and in 
January 2003, March 2005, and August 2007, she was afforded 
formal VA spine examinations.  The Board finds that no 
additional assistance is required to fulfill VA's duty to 
assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001). 

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  Each disability must be viewed in 
relation to its history, with an emphasis on the limitation 
of activity imposed by the disabling condition.  Medical 
reports must be interpreted in light of the whole recorded 
history, and each disability must be considered from the 
point of view of the veteran working or seeking work.  Where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 
4.7.  

Since the initial grant of service connection, the veteran's 
mechanical low back disability has been assigned a 10 percent 
rating.  In an appeal of an initial rating, consideration 
must be given to "staged" ratings, i.e., disability ratings 
for separate periods of time based on the facts found.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  The Board will 
thus consider entitlement to "staged ratings" in this case.

The regulations for rating disabilities of the spine were 
revised during the pendency of this appeal, effective 
September 26, 2003.  See 68 Fed. Reg. 51454 (Aug. 27, 2003).  
When regulations are changed during the course of the 
veteran's appeal, the criteria that are to the advantage of 
the veteran should be applied.  However, if the revised 
regulations are more favorable to the veteran, then an award 
of an increased rating based on a change in law may be 
granted retroactive to, but no earlier than, the effective 
date of the change.  See VAOPGCPREC 3-2003, 65 Fed. Reg. 
33422 (2000).

The RO has considered and notified the veteran of both the 
old and the new versions of the relevant criteria.  The 
Board's finds that the following decision results in no 
prejudice to the veteran in terms of any lack of notice of 
the regulatory revisions.  Bernard v. Brown, 4 Vet. App. 384 
(1993).

The Board has evaluated the veteran's back disorder under 
multiple diagnostic codes to determine if there is any basis 
to increase the assigned rating.  Such evaluations involve 
consideration of the level of impairment of a veteran's 
ability to engage in ordinary activities, to include 
employment, as well as an assessment of the effect of pain on 
those activities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 
(2007).

Prior to September 26, 2003, a 10 percent rating was 
warranted for slight limitation of motion of the lumbar 
spine, 20 percent rating was warranted for moderate 
limitation of motion of the lumbar spine, and a 40 percent 
rating was warranted for severe limitation of motion.  38 
C.F.R. § 4.71a, DC 5292 (2002).

Prior to September 26, 2003, a 10 percent rating was 
warranted for lumbosacral strain with characteristic pain on 
motion.  A 20 percent rating was warranted for lumbosacral 
strain with muscle spasm on extreme forward bending, loss of 
lateral spine motion, unilateral, in standing position.  A 40 
percent rating was warranted for lumbosacral strain that was 
severe, with listing of the whole spine to the opposite side, 
a positive Goldthwaite's sign, marked limitation of forward 
bending in a standing position, loss of lateral motion with 
osteoarthritic changes, and narrowing or irregularity of the 
joint space; a 40 percent evaluation was also warranted when 
only some of these symptoms were present if there was also 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, DC 
5295 (2002).

Prior to September 23, 2002, intervertebral disc syndrome 
(IDS) warranted a 10 percent rating when it was mild.  It 
warranted a 20 percent rating when it was moderate, with 
recurrent attacks.  A 40 percent rating was warranted for 
severe IDS, with recurring attacks with intermittent relief.  
A 60 percent rating was warranted when the IDS was 
pronounced, with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc, intermittent 
relief. 38 C.F.R. § 4.71a, DC 5293 (2001).  Since this rating 
code contemplates limitation of motion, a separate rating for 
limitation of motion would not be warranted. VAOPGCPREC 36-97 
(Dec. 12, 1997), 63 Fed. Reg. 31262 (1998).

Effective September 23, 2002, the rating evaluation of IDS 
was amended to evaluate the disorder either on the total 
duration of incapacitating episodes resulting from IDS over 
the past 12 months, or by combining under 38 C.F.R. § 4.25 
separate evaluations of its chronic orthopedic and 
neurological manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.  A 10 percent rating was warranted for IDS with 
incapacitating episodes having a total duration of at least 
one week but less than two weeks during the past 12 months.  
A rating of 20 percent was warranted for IDS with 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months.  
A rating of 40 percent was warranted for IDS with 
incapacitating episodes having a total duration of least four 
weeks but less than six weeks during the past 12 months.  
Finally, a rating of 60 percent was warranted for IDS with 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months. 

Effective September 26, 2003, the regulations for rating 
disabilities of the spine were revised, and the diagnostic 
codes were reclassified.  These reclassified diagnostic codes 
include 5237 (lumbosacral strain) and 5243 (IDS).  See 68 
Fed. Reg. 51454 (Aug. 27, 2003).  The code for IDS (DC 5243), 
permits evaluation under either the General Rating Formula 
for Diseases and Injuries of the Spine or under the Formula 
for Rating IDS Based on Incapacitating Episodes, whichever 
results in the higher evaluation when all disabilities are 
combined.  38 C.F.R. § 4.71a, DCs 5237, 5243 (2007).

The September 2003 regulation revisions set forth a General 
Rating Formula for Diseases and Injuries of the Spine, with 
or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease as follows:

Unfavorable ankylosis of the entire spine 
(100 percent);

Unfavorable ankylosis of the entire 
thoracolumbar spine (50 percent);

Unfavorable ankylosis of the entire cervical 
spine, or forward flexion of the 
thoracolumbar spine to 30 degrees or less, 
or with favorable ankylosis of the entire 
thoracolumbar spine (40 percent);

For forward flexion of the cervical spine to 
15 degrees or less, or favorable ankylosis 
of the entire cervical spine (30 percent);

For forward flexion of the thoracolumbar 
spine greater than 30 degrees but not 
greater than 60 degrees, or forward flexion 
of the cervical spine greater than 15 
degrees but not greater than 30 degrees, or 
the combined range of motion of the 
thoracolumbar spine not greater than 120 
degrees, or the combined range of motion of 
the cervical spine not greater than 170 
degrees, or muscle spasm or guarding severe 
enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis (20 
percent);

For forward flexion of the thoracolumbar 
spine greater than 60 degrees but not 
greater than 85 degrees, or forward flexion 
of the cervical spine greater than 30 
degrees but not greater than 40 degrees, or 
combined range of motion of the 
thoracolumbar spine greater than 120 degrees 
but not greater than 235 degrees, or 
combined range of motion of the cervical 
spine greater than 170 degrees but not 
greater than 335 degrees, or muscle spasm, 
guarding, or localized tenderness not 
resulting in abnormal gait or abnormal 
spinal contour, or vertebral body fracture 
with loss of 50 percent or more of the 
height (10 percent).

38 C.F.R. § 4.71a, General Rating Formula for 
Diseases and Injuries of the Spine (2007).

When evaluating diseases and injuries of the spine, any 
associated objective neurological abnormalities, including, 
but not limited to, bowel or bladder impairment, should be 
evaluated separately, under an appropriate diagnostic code. 
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine, Note (1).

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees. Normal combined range of motion of the thoracolumbar 
spine is 240 degrees. Normal ranges of motion for each 
component of spinal motion provided are the maximum usable 
for calculating the combined range of motion.  38 C.F.R. § 
4.71a, General Rating Formula for Diseases and Injuries of 
the Spine, Note 2.

In this case, the veteran's low back disability has been 
rated as 10 percent disabling under DC 5299-5295.  A 
designation of DC 5299 reflects that the disability is a 
condition not specifically listed in the Rating Schedule, and 
hyphenation with 5295 indicates that the disability has been 
rated as analogous to lumbosacral strain.  See 38 C.F.R. §§ 
4.20, 4.27.

The Board now turns to the applicable criteria.

As discussed above, under the old schedular criteria of DC 
5292, a higher rating of 20 percent was warranted for 
moderate limitation of lumbar motion.  38 C.F.R. 
§ 4.71a, DC 5292.

On VA examination in January 2003, the veteran demonstrated 
lumbar extension to 45 degrees and flexion to nearly 80 
degrees with complaints of pain.  The veteran had 
characteristic increase in lumbar lordosis, which the 
examiner noted was frequently seen in African American women.  
On VA examination in March 2005, the veteran's posture and 
gait were normal.  Range of motion was flexion to 85 degrees, 
extension to 30 degrees, rotation to the left was 25 degrees 
and to the right was 30 degrees, and lateral flexion to 30 
degrees bilaterally.  All motion was experienced with pain.  
A May 2005 private treatment record noted a marked decreased 
in range of motion.  On VA examination in August 2007, the 
veteran demonstrated normal posture and gait without 
assistive devices.  Range of motion testing showed flexion to 
90 degrees, extension to 30 degrees, lateral flexion to 30 
degrees bilaterally, and lateral rotation to 45 degrees 
bilaterally.  The examiner observed that the back was 
bilaterally symmetrical without gross deformities or 
scoliosis.  The veteran did have a congenital exaggerated 
lumbar lordosis.  

Based upon the ranges of motion recorded in the reports 
above, the Board concludes that the veteran's limitation of 
motion most accurately falls within the slight category.  
There was reference to marked limitation of motion in the 
2005 private clinical data, but VA examinations over the 
course of the appeal revealed very good motion and not more 
than slight limitation.  Thus, under the old qualitative 
criteria for evaluating limitation of motion of the lumbar 
spine, the veteran's low back disability was no more than 
slight, for which 10 percent rating was warranted. 38 C.F.R. 
§ 4.71a, DC 5292 (2002). Thus, the old schedular criteria of 
DC 5292 cannot serve as a basis for an increased rating in 
this particular case.

Under the more specific numerical criteria found under the 
revised spinal regulations, the veteran's low back disability 
again fails to satisfy the requirements for more than a 10 
percent rating.  According to the new regulations, her ranges 
of motion at most fall within the requirements for a 10 
percent rating:  forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 degrees,  or 
combined range of motion of the thoracolumbar spine greater 
than 120 degrees
but not greater than 235 degrees.  38 C.F.R. § 4.71a, DC 5237 
(2007).  Also, she has not been shown to have muscle spasm, 
guarding, or localized tenderness not resulting in abnormal 
gait or abnormal spinal contour, or vertebral body fracture 
with loss of 50 percent or more of the height.  Id.  Thus, 
the new schedular criteria of DC 5237 cannot serve as a basis 
for an increased rating either.

Similarly, when rated under the diagnostic code for 
lumbosacral strain, the veteran's low back disability again 
fails to satisfy the qualitative criteria for a rating higher 
than 10 percent under the old version, as well as under the 
new version.  Compare 38 C.F.R. § 4.71a, DC 5295 (2002) with 
38 C.F.R. § 4.71a, DC 5237, General Rating Formula for 
Diseases and Injuries of the Spine (2007).

Under the old schedular criteria of DC 5295, a higher rating 
of 20 percent was not warranted unless there was lumbosacral 
strain with muscle spasm on extreme forward bending, loss of 
lateral spine motion, unilateral, in standing position.  38 
C.F.R. § 4.71a, DC 5295 (2002).  Private treatment records 
dated from March 2005 to May 2005 noted spasms.  However, the 
reports of VA examination dated in March 2005 and August 2007 
specifically noted that there were no palpable spasms or 
tenderness.  The evidence has not demonstrated muscle spasm 
on extreme forward bending, loss of lateral spine motion, 
unilateral, in standing position to satisfy the criteria for 
a higher rating of 20 percent under the old criteria of DC 
5295.  Under the new schedular criteria, the veteran's range 
of motion likewise does 


not meet the criteria for a higher rating of 20 percent, as 
discussed immediately above.

In evaluating whether DC 5293, the code pertaining to IDS, 
would entitle the veteran to a higher rating, the evidence 
for consideration includes VA examination reports and various 
clinical records.  On VA examination in January 2003, the 
veteran demonstrated straight leg raising to 90 degrees and 
the examiner was able to bring each leg into a horizonal 
position without resistance when the veteran was seated.  
Neurological examination showed normal symmetrical deep 
tendon reflexes and sensory evaluation with pinprick was 
completely normal.  Testing also included muscle strength of 
the flexor and extensor muscle of the legs which was done by 
having the veteran stand with all of her weight on the right 
leg and raise her heel off the floor.  This resulted in an 
angulation close to 35 degrees, the results were similar on 
the left foot.  Toe and heel gait were normal, as was the 
muscle strength of the lower extremities.  

On VA examination in March 2005, there was tenderness to 
palpation over spinous processes diffusely from T3 to T8 on 
the left and right paraspinally from T1 to T8.  She had no 
paravertebral muscle spasm or tenderness in the lumbar region 
to palpation.  Straight leg raises were negative bilaterally 
to 80 degrees.  Neurological examination revealed 2+deep 
tendon reflexes which were equal and symmetrical in the lower 
extremities.  Sensory examination was intact with good 
sensation to pinprick and light touch in the lower 
extremities.  Muscle strength was 5/5 in the lower 
extremities without atrophy.  Tip toe walking, heel walking, 
and tandem gait were all normal.  

Private treatment records dated from March 2005 to May 2005 
noted that sensory deficit was normal as well as ankle jerks 
bilaterally.  Bilateral lower extremity strength was 5/5 
throughout, including extensor hallucis longus, and bilateral 
lower extremity sensation to  light touch was intact 
throughout.  Bilateral patellar reflexes were 2+, bilateral 
Babinski's were absent, bilateral seated and supine straight 
leg raises were negative, but supine straight leg raises 
produced low back pain.  The veteran also had negative 
faberes test bilaterally, and sacroiliac provocation 
maneuvers were negative.  She was able to walk on her toes 
and toes.  The veteran denied lower extremity weakness and 
bowel or bladder incontinence.  

On VA examination in August 2007, deep tendon reflexes were 
+2/4 equal bilaterally for the patella and Achilles reflexes.  
There was no atrophy, hypertrophy, or palpable spasms or 
tenderness.  Strength testing to grab and resistence were 
within normal limits for age and bilaterally equal.  She also 
demonstrated normal and bilaterally equal sensation to 
pinprick and light touch.  Additionally, there were no 
objective findings of radiculopathy or polyneuropathy; and 
she demonstrated normal toe, heel, and heel to toe walking.   

The findings in the medical records do not support a 
conclusion that the veteran has radiculopathy, or that she 
has any other neurological symptoms amounting to moderate 
recurrent attacks of IDS.  The veteran is thus not entitled 
to an increased rating for her low back disability under the 
criteria of DC 5293, as in effect prior to September 23, 
2002.

The rating criteria for limitation of motion and lumbosacral 
strain did not change between September 23, 2002, and 
September 26, 2003.  However, as noted above, the code 
relating to IDS was amended, effective September 23, 2002.  
After September 23, 2002, and prior to September 26, 2003, 
IDS could be rated either on the basis of the total duration 
of incapacitating episodes over the past 12 months or by 
combining under 38 C.F.R. § 4.25 separate evaluations of its 
chronic orthopedic and neurological manifestations, along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.  38 C.F.R. § 4.71a, DC 5243 
(2003 and 2004).  Under this code, a rating of 20 percent was 
warranted for IDS with incapacitating episodes having a total 
duration of at least two weeks but less than four weeks 
during the past 12 months.  Incapacitating episodes were 
defined as requiring bed rest prescribed by a physician and 
treatment by a physician.  Here, the March 2005 and August 
2007 VA examination reports noted that no doctor prescribed 
bedrest or incapacitation.  There is no evidence that the 
veteran was prescribed bed rest by a physician for at least 
two week but less than four weeks during any one-year period 
of the rating period under consideration.  Accordingly, she 
is not entitled to an increased rating under this version of 
this diagnostic code.  In fact, the evidence of record does 
not show any incapacitating episodes of bed rest and 
treatment prescribed by a physician.

A September 2003 revision to the IDS code stated that IDS 
(pre-operatively or post-operatively) is to be evaluated 
under the General Rating Formula for Diseases and Injuries of 
the Spine or under the Formula for Rating IDS Based on 
Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined under 38 
C.F.R. § 4.25.

For purposes of evaluation under DC 5243, chronic orthopedic 
and neurological manifestations means orthopedic and 
neurological signs and symptoms resulting from IDS that are 
present constantly, or nearly so.  38 C.F.R. § 4.71a, DC 
5243, Note 1.  Orthopedic disabilities are rated using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Similarly, neurological 
disabilities are rated separately using criteria for the most 
appropriate neurological diagnostic code or codes.  38 C.F.R. 
§ 4.71a, DC 5243, Note 2.

It has been determined in this case that there is no evidence 
of incapacitating episodes as defined under DC 5293 or the 
General Rating Formula for Diseases and Injuries of the Spine 
(in effect from September 23, 2002 to September 26, 2003, and 
from September 26, 2003 through the present, respectively).  
Therefore, it is necessary to determine whether the veteran 
may be entitled to a higher rating if chronic orthopedic and 
neurological manifestations are evaluated separately and 
combined with all other disabilities.

Turning first to the orthopedic manifestations, as outlined 
above, on VA examination in January 2003, the veteran 
demonstrated lumbar extension to 45 degrees and flexion to 
nearly 80 degrees with complaints of pain.  The veteran had 
characteristic increase in lumbar lordosis, which the 
examiner noted was frequently seen in African American women.  
On VA examination in March 2005, the veteran's posture and 
gait were normal.  Range of motion was flexion to 85 degrees, 
extension to 30 degrees, rotation to the left was 25 degrees 
and to the right was 30 degrees, and lateral flexion to 30 
degrees bilaterally.  All motion was experienced with pain.  
A May 2005 private treatment record noted a marked decreased 
in range of motion.  On VA examination in August 2007, the 
veteran demonstrated normal posture and gait without 
assistive devices.  Range of motion testing showed flexion to 
90 degrees, extension to 30 degrees, lateral flexion to 30 
degrees bilaterally, and lateral rotation to 45 degrees 
bilaterally.  The examiner observed that the back was 
bilaterally symmetrical without gross deformities or 
scoliosis.  The veteran did have a congenital exaggerated 
lumbar lordosis.  Taken together, these ranges of motion 
would warrant a rating of no more than 10 percent under the 
general rating formula.  The requirements for a higher rating 
under the general rating formula, forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees, or the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees, or muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis, are not demonstrated.  38 
C.F.R. § 4.71a, DC 5237 (2007)

In rating peripheral nerve injuries and their residuals, 
attention should be given to the site and character of the 
injury, the relative impairment and motor function, trophic 
changes, or sensory disturbances.  38 C.F.R. § 4.120 (2007).  
Under 38 C.F.R. § 4.124a, disability from neurological 
disorders is rated from 10 to 100 percent in proportion to 
the impairment of motor, sensory, or mental function.  With 
partial loss of use of one or more extremities from 
neurological lesions, rating is to be by comparison with 
mild, moderate, severe, or complete paralysis of the 
peripheral nerves.  The term incomplete paralysis indicates a 
degree of lost or impaired function substantially less than 
the type of picture for complete paralysis given with each 
nerve, whether due to varied level of the nerve lesion or to 
partial regeneration.

When the involvement is only sensory, the rating should be 
for the mild, or at most, the moderate degree.  In rating 
peripheral nerve disability, neuritis, characterized by loss 
of reflexes, muscle atrophy, sensory disturbances, and 
constant pain, at times excruciating, is to be rated on the 
scale provided for injury of the nerve involved, with a 
maximum equal to severe, incomplete paralysis.  The maximum 
rating to be assigned for neuritis not characterized by 
organic changes referred to in this section will be that for 
moderate incomplete paralysis, or with sciatic nerve 
involvement, for moderately severe incomplete paralysis.  38 
C.F.R. § 4.123 (2007).

The Board has found that the veteran is not entitled to a 
disability rating in excess of 10 percent for the orthopedic 
manifestations of her low back disability under the rating 
criteria in effect prior to September 2002.  Consideration 
has been given to the provisions of 38 C.F.R. §§ 4.40 and 
4.45.  Although the veteran has complained of flare-ups, 
these occur only after certain activities (the August 2007 VA 
examination report noted that these included laying in bed 
for nine or more hours, lifting 25 pounds or more, and 
occasional sudden movements).  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  While the January 2003 VA examiner noted that 
the veteran could have difficulty with lifting and bending 
objects which could decrease her range of motion, the 
examiner was unable to define exactly the level of such loss.  
The March 2005 VA examination report and a March 2005 private 
treatment record noted there was no additional limitation in 
range of motion with repetitive use.  On VA examination in 
August 2007, the examiner found that additional limitation of 
motion due to flare-ups could not be determined without 
resorting to mere speculation.  The question before the 
Board, then, is whether the veteran is entitled to a separate 
rating for her neurological manifestations.  As discussed 
above, however, no objective manifestations have not been 
demonstrated on any examination.  Accordingly, the Board 
finds that the veteran is not entitled to a separate rating 
for neurological manifestations.

Additionally,  the veteran has not been hospitalized for her 
disability and no evidence suggests this disability prevented 
her from working.  The March 2005 VA examination report noted 
that the veteran worked as a medical assistant and that she 
tried to limit the time she spent sitting and standing to 
prevent her back from hurting.  However, she indicated that 
there were no significant work limitations.  Subsequently,  
the August 2007 VA examination report noted that the veteran 
worked part-time as a patient care technician and she was 
mostly able to preform her job.  In any case, the existing 
schedular rating is already based upon the average impairment 
of earning capacity, and is intended to be considered from 
the point of view of the veteran working or seeking work.  A 
referral for consideration of an extraschedular rating is not 
warranted.  38 C.F.R. § 3.321 (b)(1).

The Board has considered whether a higher rating might be 
warranted for any period of time during the pendency of this 
appeal.  Fenderson v. West, 12 Vet. App. 119 (1999).  
However, the weight of the credible evidence demonstrates 
that the orthopedic manifestations of the veteran's low back 
disability have warranted no more than a 10 percent rating 
since September 20, 2002, the effective date of service 
connection.  The Board also finds that the veteran has not 
been entitled to a separate rating for any neurological 
component of her low back disability, as there is no 
objective evidence of any neurological manifestations, since 
the effective date of service connection.  

As the preponderance of the evidence is against the claim, 
the Board must deny the claim.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An initial rating in excess of 10 percent for a mechanical 
low back disability is denied. 




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


